Mr. Presiding Justice Chytraus dissenting. TTnles the foreman gave the wrong signal, the judgment of the trial court is unjust, contrary to law and unwarranted. The crucial question in this case is, therefore, whether the foreman gave the right signal or a wrong one. The foreman gave the engineer the signal either to raise the boom without the load, which signal it was his purpose to give for carrying out the work being done, and, therefore, that may be termed the right signal, or to raise the load, which signal it was not his purpose to give and the giving of which would therefore have been a mistake and a wrong signal under ail the circumstances—not wrong for any reason especially pertaining to or connected with the decedent. Plaintiff’s intestate was at the place he stood, when struck, to prepare the facial beam to be raised and, in that connection, to watch the boom and cable whereby the beam was to be raised. It required but a moment to step over the beam and place himself in absolute safety. The raising of a heavy beam by a boom and cable is not an instantaneous act. Some portion of time is required even before the beam begins to rise. The question which signal was given is one of fact and the burden of proving that the foreman gave a wrong signal rested upon the plaintiff in the trial court, as it rests upon the plaintiff in this court. Does the evidence on that question preponderate in favor of the plaintiff ? If it does not so preponderate, the judgment of the trial court should be reversed because the trial court overruled the motion for a new trial and, in that respect, erred and because the evidence fails to sustain the judgment. Notwithstanding what may be thought of the policy of the law upon this subject, it is, under the law of this state, as now existing, the duty of this court and, consequently, of every member thereof, to examine and weigh the evidence upon every material controverted question of fact in a case brought here, where the errors assigned are such as those here assigned. It is our duty, independently of the conclusions of fact arrived at by the jury and the trial judge, to arrive at a conclusion and to determine for ourselves upon such questions of fact, according to the individual judgment and understanding of each of us, upon the evidence adduced, after duly considering and weighing such evidence. Where, upon the evidence, we find that there is fairly room for difference of opinion, we are, of course, not obliged to and should not disregard the fact that there has been a verdict by a jury and a judgment thereupon by a trial judge. In forming a judgment and arriving at conclusions upon questions of fact, it is true the jury and the trial judge have the advantage of seeing the witnesses and observing their conduct and demeanor. We, however, are not without advantages not possessed by the jurors. We have the opportunity of carefully reading the testimony of witnesses, of weighing precisely what they have said and of more deliberately considering the precise meaning of their statements unaffected by the hurry and bustle of the trial and the confusion, frequently occurring in trials, of several persons talking practically at the same time in critical moments. As to our being required to exercise our independent judgment, the Supreme Court laid down the rule in that respect in Chicago City Railway Company v. Mead, 206 Ill. 174, 181. With reference to the duty entrusted to this court, where error is assigned upon the overruling of a motion for a new trial, it is there said that in considering and deciding upon error so assigned this court must discharge its duty not according to the judgment of others but according to its own judgment. It is further said: “The law commits to the sound judgment of the Appellate Court the question whether the trial court erred in overruling a motion for a new trial on the ground that the verdict is against the weight of the evidence,” and that: “If a verdict and judgment are clearly against the weight of the evidence, a new trial should be awarded by the Appellate Court and the issues submitted to another jury.” In Donelson v. East St. Louis Ry. Co., 235 Ill. 625, 628, it is held that: “If a verdict is manifestly against the weight of the evidence, it is not necessary that it should further -appear that it was not the result of the impartial and honest judgment of the jury, nor that it resulted from prejudice, passion or some improper motive or condition,” and that: “It is not the rule that an appellate court will not reverse the judgment of a trial court where the evidence of- the successful party, when .considered by itself, is clearly sufficient to sustain the verdict.” In Borg v. C., R. I & P. Ry Co., 162 Ill. 348, 355, it was held that the statute conferring power upon the appellate courts in respect to questions of fact “is designed to confer upon the Appellate Court more extended powers than are possessed by the judge of the trial court, and to give to the former court the power, upon a consideration of the facts, to find them different from the finding of the court from which the case is brought.” So much for the power of this court and the duty which flows from the investment of the court with this power. After as careful a weighing of the evidence as I am capable of making, it appears to me not only that the plaintiff has failed to establish by a preponderance of the evidence that the foreman gave the wrong signal but that the preponderance of the evidence is with the defendant. As stated, the right signal called for the raising of the boom without the load; the wrong signal called for the raising of the boom with the load. The evidence of the witness Whitman, clearly, does not make for or against either side of the controversy in this respect. There were but three witnesses who testified on the subject whether the foreman gave the right or the wrong signal. The testimony of one of these three, Kiplinger, is to the effect that the foreman gave the wrong signal; this is favorable to the sustaining of the judgment. The testimony of the other two, Fornwall and Burtscher, is to the effect that the foreman gave the right signal; this is against the sustaining of the judgment. A very close consideration of the three witnesses and their testimony, their knowledge of and familiarity with the signals involved, the possibility of their being interested, their intelligence and opportunity of observation and the possibility of mistake or of deliberate falsifying on the one side or the other, is necessary, particularly when, as here, in order to sustain the judgment of the trial court, it must be found that truth lies with the one witness and falsity on the side in favor of which the two witnesses have testified. Everything else being equal, it is unquestionably the duty of a court to find with the greater number. Has the rule that the preponderance lies with the greater number been in anywise overcome here % If so, the means whereby it has been done have escaped me in a close inspection of the record, and the manner in which it has been overcome has in nowise been pointed out. The reason why a judgment should be rendered against the defendant for $3,500, upon such a state of the evidence as that appearing by this record, does not specifically appear, unless it be on the single ground that the jury found that a wrong signal was given. The witness Eiplinger testified that he was a painter by trade but had been a railroad employe for twenty-three years and that during the last twelve of these twenty-three years he had been a switchman; that he had never worked in the structural iron business and had never been around work of that kind before switching at the place in question; that at the time of the accident he was employed as a railroad switch-man by the Western Indiana Railroad and was one of the switching crew engaged with a locomotive in handling the derrick car and in bringing in car loads of structural iron for the track elevation being done at the place in question and that he had been engaged at that work for something over a month; that while there engaged he observed only three different signals which were given as so many different directions to the engineer and these signals he learned when he “first went to work on the job” by watching the men on the work, not, however, because he had any “particular occasion” to know the signals; that when the accident occurred he stqod northeast of the derrick and saw Colley, the deceased, standing outside of the facial beam or girder which was to be put into position and that on the other side thereof there were two men; that he saw the foreman give the signal to raise the load and he saw the cable tighten gradually “and the minute the load was raised it swung over and knocked this man [Colley] off;” that “some men hollered ‘hang onto the load’ and he grabbed at the iron” and “he kind of hung onto it” “and the hook [somewhat like an ice tong] slipped from the center, or near the center,” of the girder and both the girder and he went into the street; and that when Colley was knocked off he stood back about eight feet from the brink or edge, wherefrom he fell into the street. The witness Whitman, called on behalf of plaintiff, testified that he was about ten feet from where the accident occurred; that he did not see the signal given by the foreman; that the first he observed was the boom raising and the iron start up and then he heard Burtscher calling; and that the width of the space outside of the girder or beam, where Colley stood, was not over a foot or eighteen inches. This witness, as well as other witnesses, contradicted Kiplinger in various respects which, while they did not go to indicate which of the signals was given, tended materially to impeach either his memory or his power of observation, at all events the reliability of his testimony. This witness corroborated Burtscher’s testimony to the effect that he, the latter, had come where he could see the signal given and that he called to Colley. Defendant, in order to contradict and discredit Kiplinger, who testified that he saw but three signals used, both as to his truthfulness and his power of observation, sought to introduce evidence of the number of signals used. This evidence the trial judge excluded. Technically, the ruling in that respect may have been accurate because the precise purport of the question put was as to how many signals were used m the business. The question was too broad and comprehensive. However, in this particular instance it appears to me the interests of justice may have been better subserved by permitting the question put to have been answered or to have informed the examining attorney of the mistake in the question. Answering would undoubtedly have resulted in bringing out the number of signals used during the period Kiplinger had the opportunity of observation. Kiplinger is in nowise corroborated. My brethren point out in the opinion herein that the foreman agreed with Kip-linger that a twist of the wrist is the signal for raising the load and add: “whilst the superintendent says that he saw him give the signal to raise the boom: ‘that he had his thumb up.’ ” There is no dispute as to what the signals were nor as to their being correctly given by all the witnesses and I see no corroboration of Kiplinger in the fact that the foreman agreed with him as to what the signal for raising the load was, nor do I see the slightest inconsistency between what the superintendent said and what Kiplinger and the foreman had said. When the hand is closed it may be so closed that the thumb is held up and not enclosed by the fingers, and as I understand, by so closing the hand and then twisting the wrist is the way the signal to raise the Loom without the load was given—not by twisting the wrist with the hand open or the fingers enclosing the thumb. In this connection it may be added, as the record shows, that the question put and the actual answer of the superintendent was: “Q. Describe the signal to the jury. A. This way; he had his thumb up this way (illustrating).” Why, in view of the facts and circumstances of this case, any stress should be laid upon the failure to preserve in the record any description of the illustrations of the signals, as if that circumstance operated, to any extent, to prevent this court finding contrary to the verdict of the jury, I confess I fail totally to comprehend. Kiplinger’s testimony, all there is in the record to sustain the judgment of the trial court upon any view of this case, I have adverted to. On the other hand, against that evidence and in opposition to sustaining the judgment, I find: The witnesses Eornwall, who was the foreman, and Burtscher, who was the superintendent for the defendant of the work being done, both testified that the right signal was given. Eornwall, whokgave the signal, of course knew whether the right signal was given. Burtscher, who had just come from a different part of the work then being done, testified that he saw Eornwall give the signal to raise the boom and that the signal given meant to raise the boom and nothing else. Burtscher testified also, that when he saw the signal given he called out to Colley to get away from in front of the beam and that he called two or three times. In this he is corroborated by other witnesses and contradicted by none. These witnesses, Fornwall and Burtscher, experienced in the business and familiar with the signs, were not mistaken. They either told the truth or deliberately testified falsely. There is nothing in the record tending to impeach their credibility, unless it be the fact of their being in the employ of the defendant and, as to Eornwall, the further fact that he gave the order to the engineer and that, consequently, as the fault lies either with him or with the engineer, he might want to shift the blame to the engineer. But, on the other hand, is no credit to be given to men who have attained such positions as these men then held ? Will not the slight interest of retaining their employment, as an inducement to commit perjury, be offset by their positions ? While it may not be said that there has been any such successful discrediting or impeachment as to eliminate the testimony of any witness, yet in so far as there has been any discrediting, to any extent, it appears to me to tend to weaken the testimony of the one witness, not the two. It is a question in my mind whether Colley did not fail to exercise reasonable care for his own safety and, furthermore, I fail to see wherein, upon this record, the plaintiff has established his case by a preponderance of the evidence and I am therefore of the opinion that this judgment should be reversed.